Case 1:21-cv-10872-FDS Document1 Filed 05/24/21 Page 1 of 8

AO 242 (Rev. 09/17) Petition for a Writ-of Habeas Corpus Under 28 U.S.C..§ 2241

UNITED STATES DISTRICT COURT

for the a 3 | =
Ho 2 8
7 53 3 Az
sf = Bh
William, | Racoraytas S68 , 38
Petitioner ) zm 2 = a
. . . 3 IND —
¥ Case No. 8 ca °
) (Supplied by Clerk of Court) © >
)
DAWA RAT LAE WALKER (WARDEN

Respondent
(uame of warden or authorized person having custody of petitioner}

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

Personal Information |

1. (a) Your full name: buy lan Ricuae) RoGcPaULgy ..
(b) Other names you have used: RAGERS TA ROGCPOULY LEGAL dane CHHMa peabdte Cam 6, Maa

2. Place of confinement: V/A Apacer

(a) Name of institution: DieCayn COCPRECIONAC CEWIER
(&) Address: DIX 670 )udehiy, VA 22 786

(c) Your identification number: 14] 5 alg

3. Are you currently being held on orders by: ;
CIFederal authorities $T State authorities 7 Other - explain:
4. Are you currently:

CA pretrial detainee (waiting for trial on criminal charges)
-WServing a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you.are currently serving a sentence, provide:

(a) Name and location of court that sentenced you: A pro MA (UX C KeCUT CORE

(b) J Docket number of criminal case:

(c) Date of sentencing: Cf ~-{7~ (ff RELA are C~F. Al

CiBeing held on an immigration charge

| Other lesa: ” DEM Wek WA oF MES CHARGING STATE, < MAN.

Decision or Action You Are Challenging

5. What are you challenging in this petition:
CiHow your sentence is being carried out, calculated, or eredited by prison or parole authorities (for example,
revocation or calculation of good time credits)
; -
Page 2 of 9
Case 1:21-cv-10872-FDS Document1 Filed 05/24/21 Page 2 of 8

AO 242 (Rev..09/17) Petition for a Writ-of Habeas Corpus Under 28 U.S.C. § 224)

 

OPretrial detention |
Cimmigration detention
$tDetainer |
The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)
_ ODisciplinary proceedings
O Other (explain):

6. Provide more information about the decision or action you are challenging:

(a) Name and location of the agency or court: US. )! Lot. COURTHOISE.. fre asd
ONE CONTHOUSK WAY [SOSTON, MA.O9910- 3002... ee

(b) Docket number, case number, or opinion umber:
(c) Decision or action you are challenging (for disciplinary proceedings, specifi the penalties imposed):

(d) Date of the decision or action:

Your Earlier Challenges of the Decision or Action

7. First appeal MWA

Did you appeal the decision, file a gricvance, or seek an administrative remedy?
Yes CINo-
(a) If “Yes,” provide:

(1) Name of the authority, agency, or court:

(2) Date of filing: ~

(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:

(6) Issues raised:

(b) If you answered “No,” explain why you did net appeal: _ - : AY) A - -
8. . Second appeal —

After the first appeal, did you file a second appeal te to a higher authority, agency, or court?

Yes [INo

Page 3 of 9
Case 1:21-cv-10872-FDS Document1 Filed 05/24/21 Page 3 of 8

AO 242 (Rev. 09/17) Pctition for a Writ of Habcas Corpus Under 28 U.S.C. § 2241

10.

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

@) Date of filing:
(3) Docket number, ‘case se number, or opinion number; ee

(4) Result: oe

(6) Issues raised:

—— = = — -~- r = ~ ee _ —

(b) If you answered “No,” explain why you did not file a second appeal: : : ee
_Thirdappeal BO
After the second appeal, did you file a third appeal to a higher authority, agency, or court?
Yes CINo
(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

(2) Dateoffiling, = OC
(3) Docket number, case number, or opinion number: - ML A
(4) Result:

(5) Date of result: : - . - _ _ _ _
(6) Issues raised: - ee _ oe

(b) If you answered “No,” explain why you did not file a third appeal: oe _ -
Motion under 28 U.S.C. § 2255 7 0
In this petition, are you challenging the validity of your conviction or-sentence as imposed?

Yes , CINo

If “Yes,” answer the following:

(a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
1 Yes ONo

Page 4 of 9
Case 1:21-cv-10872-FDS Document1 Filed 05/24/21 Page 4 of 8

AO 242.(Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 224!

 

11.

()

(c)

(1) Name of court: _

If “Yes,” provide:

(2) Case number:

(3) Date of filing:

(4) Result:

(5) Date of result:
(6) Issues raised:

‘Have you ever filed a motion in a United States Court. of Appeals under 28 U.S.C. § 2244(b)(3)(A), >
secking permission to file a second or successive Section 2255 motion to challenge this conviction or

sentence?

Yes TI No
If “Yes,” provide:

(1) Name of court:

(2) Case number:

(3) Date of filing:

(4) Result:

(5) Date of result:

(6) Issues raised:

Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your SO

conviction or sentence:

Appeals of immigration proceedings

Does this case concern immigration proceedings?

‘Yes

(a)
(b)
{c)

CINo
If“Yes,” provide:
Date you were taken into immigration-custody:
Date of the removal or reinstatement order:

‘Did you file an appeal with the Board of Inmiigration Appeals?

Yes CNo

Page 5 of 9
Case 1:21-cv-10872-FDS Document1 Filed 05/24/21 Page 5 of 8

-AQ 242 (Rev. 09/17) Petition for a Writ of Habeas Gorpus ‘Under 28 U.S:C. § 2241

12.

If“Yes,” provide:.
(il) Date of filing:

(2) Case number: - sess _— __
(3) Result: a ne

(4) Date-ofresult: Se ee ee eS 2 a
(8) Tssueseaised: Rp

(d) Did you appeal the decision to the United States Court of Appeals?
(Yes. Ne
If “Yes,” provide:
(1) Name.of court:
(2) Date of filing: .
(3) Case number:
(4) Result:
(5) Date of result:

(6) Issues raised: | .. NA oo a

Other appeais
Other than the appeals y.ou listed above, have you filed any other petition, application, or motion about the issues
raised in this petition? ,

Yes 1No

If “Yes,” provide:

(a) Kind of petition, motion; or application:

(b) Name of the authority, agency, or court:

(c) Date of filing:

(d) Docket number, case number, or opinion number: ees ..
(e) Result: oo Be . an
(f) Date ofresult: : -- Awl ee

(g) Issues raised:

Page.6 of 9
Case 1:21-cv-10872-FDS Document1 Filed 05/24/21 Page 6 of 8

AO 242 (Rev. 09/17) ‘Petition for a Writ-of Habeas Corpus Under 28 U.S.C. §.2241
Grounds fer Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution, —
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground. Any legal arguments must be submitted ina ‘separate memorandum.

i

(a) Supporting facts (Be brief. Do not cite cases or law. i" a

(b) Did you present-Ground One in all appeals that were available to you?
Yes — CINo °

GROUNDTWO: ee ae

ee NB

(a) Supporting facts (Be brief: Do not cite cases or law.):

(b) Did you present Ground Two in all appeals that were available to you?
Yes ’ INo

GROUND THREE: : | 7

(a) Supporting facts (Be brief, Do not cite cases or law): i

(b) Did you present Ground Three in all appeals that were available to you?
Yes. ONo

Page7 of 9
Case 1:21-cv-10872-FDS Document1 Filed 05/24/21 Page 7 of 8

_ AO 242 (Rev. 09/17) Retition for a Writ of Habeas Corpus Under 28 U:S.C. § 2241

GROUND FOUR:

(a) ‘Supporting facts (Be brief, Do not cite cases or law. }:

(b) “Did you present Ground Four in all appeals that were available to you?

(Yes No
14.. If there are any grounds that you did not present in all appeals that were available to you, explain why you did
not:

Request for Relief

15. State exactly what you 1 want the court to do: G eka OMN (BW Mone WU D/jAMrsd Oh

Page 8 of 9
Case 1:21-cv-10872-FDS Document1 Filed 05/24/21 Page 8 of 8

‘ _ @

AO 242-(Rev..09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Declaration Under Penalty Of Perjury ©

If you are incarcerated, on what date did you place this petition in the prison mail system:

J declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. 1 understand that a false statement of a material fact may serve-as the basis
for prosecution for perjury.

  

Date: ¢ ~]7 —pA . ; , a

Signature #} Petitioner

Signature of Attorney or other authorized person, ifany

Page 9 of 9
